                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

TONY LAMAR LINDSEY,                              )
    ID # 18016936,                               )
           Plaintiff,                            )
vs.                                              )   No. 3:18-CV-1588-M
                                                 )
DALLAS COUNTY JAIL SHERIFF’S                     )
DEPT., et al.,                                   )
               Defendants.                       )   Referred to U.S. Magistrate Judge

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation, all claims against

all defendants, except for the claims against Officer Ross in his individual capacity for excessive

force, are dismissed.

       SIGNED this 22nd day of January, 2018.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
